DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 41 and 42 are objected to because of the following informalities.  

Claims 41 and 42 read as follows, with suggested amendments in parenthesis for better grammar and format.

Regarding Claim 41, The cash handling system according to claim 22, wherein the cash transport cassette (is) configured to transport a coin having an upper opening, and when the cash transport cassette is attached to the drawer attaching unit, an actuator disposed on the coin settlement apparatus opens the upper opening of the cash transport cassette in the case (where) the coin settlement apparatus puts the coin to be collected into the cash transport cassette.

Regarding Claim 42, The cash handling system according to claim 22, wherein the cash transport cassette (is) configured to transport a coin having a lower opening, and when the cash transport cassette is attached to the drawer attaching unit, an actuator disposed on the coin settlement apparatus opens the lower opening of the cash transport cassette in the case (where) the coin settlement apparatus puts the coin to be collected into the cash transport cassette.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.

“the cash settlement apparatuses…being configured to perform a settlement process” in Claim 22, 
“the cash accounting apparatus…configured to dispense cash to be loaded to the cash settlement apparatus” in Claim 22, 
“a coin settlement apparatus configured to perform the settlement process by depositing and dispensing a coin” in Claim 22, 
“a coin accounting apparatus configured to dispense a coin to be loaded to the coin settlement apparatus” in Claim 22,
“a depositing unit and a drawer attaching unit functioning as a dispensing unit” in Claim 22,
“the management apparatus being configured to manage the cash” in Claim 28,



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 22, 23 and 28-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamoto et al (US 2009/0229950 A1) in view of Sanders et al (US 8,600,842 B1), further in view of Jenrick et al (US 6,601,687 B1) and further in view of MacKenzie et al (US 2008/0011840 A1), further in view of Csulits et al (US 8,162,125 B1), further in view of Adams et al (US 2004/0231956 A1) and further in view of Brandstrom et al (US 2007/0151827 A1).


Regarding Claim 22, Nakamoto teaches a cash handling system (100) for a store, as illustrated in figures 1, 19 and 20, noting that Nakamoto’s system is usable in a retail store, the cash handling system comprising:
a plurality of cash settlement apparatuses, i.e., verification unit (300a, 300b, 301), as illustrated at figures 19 and 20,and paragraphs 279-285, including a control unit, i.e., as mentioned at paragraph 163, mentioning “these processes are executed under control of a control unit of a computer”, noting also paragraphs 349 and 350 mention control unit (401), as illustrated at figure 31, and a housing (1), as illustrated in figure 5, and as mentioned at paragraph 126, for example, and being configured to perform a settlement process between a customer and the store, by receiving cash deposits and by dispensing cash, as mentioned at abstract, paragraph 2 and at paragraph 373, i.e., “[t]he advancing process involves totalizing the deposit and dispensation data of today (the settlement day) and completing a transaction on the settlement day…”, for example, noting also paragraph 359, 368, 391 and 452 further mentions settlement;
a cash accounting apparatus (300a, 300b) including a housing and configured to dispense cash to be loaded to the cash settlement apparatus and to receive cash having been collected from the cash settlement apparatus (301); and
a cash transport cassette, as mentioned at paragraphs 129, 146, 154, 157 (banknote cassettes), and 259 (coin cassettes), configured to be attachable to and detachable from each of the cash settlement apparatuses (301) and the cash accounting apparatus (300a, 300b), respectively, noting that Nakamoto’s cash cassette is also able to transmit cash to the settlement apparatus through docking with said settlement apparatus.
Regarding Claim 22, Nakamoto does not expressly teach 
a cash transport cassette including a memory and configured to:
be attachable to and detachable from each of the cash settlement apparatuses and the cash accounting apparatus, respectively,
perform a collecting process and to perform a loading process of the cash,
receive cash from one of the cash settlement apparatuses and transmit the cash to the cash accounting apparatus in the collecting process,
receive cash from the cash accounting apparatus and transmit the cash to one of the cash settlement apparatuses in the loading process,
store cash transport cassette identification information, the cash settlement apparatus, and the cash accounting apparatus,
store denomination and amount information of the cash stored in the cash transport cassette,
store denomination information and amount information of the cash to be loaded and collected during the collecting process and the loading process, and
store cash therein and prevent unauthorized removal of the cash stored therein when the cash transport cassette is detached from the cash settlement apparatus and the cash accounting apparatus,
wherein when during the loading process the cash transport cassette is attached to the cash accounting apparatus, and cash is dispensed from the cash accounting apparatus to the cash transport cassette based on the cash transport cassette identification information, the denomination information, and the amount information stored in the cash transport cassette.,
wherein when the cash transport cassette is attached to a selected one of the plurality of cash settlement apparatuses, a loading process from the cash transport cassette to the selected one of the plurality of cash settlement apparatuses is enabled, and
wherein when the cash transport cassette is attached to an unselected one of the plurality of cash settlement apparatuses, the loading process from the cash transport cassette to the unselected one of the plurality of cash settlement apparatuses does not commence and the unselected one of the plurality of cash settlement apparatuses indicates an error.

Regarding Claim 22, Nakamoto does not expressly teach, but Sanders teaches a cash handling system (200) as illustrated in figure 2, for a store, as mentioned at col. 1, lines 5-18, the cash handling system comprising a cash transport cassette (215a, 215b, 700, 910, 920, 930), as illustrated at figures 2, 7 and 8, including a memory, i.e., in the form of a radio frequency identification device (rfid), as mentioned at col. 4, lines 36-64, i.e., “[i]n addition, the cartridges (215a and b) and recycling units (217a and b) may be configured to include a radio frequency identification (RFID) tag (not shown) and recycler 200 may include an RFID reader (not shown)”, and as mentioned at col. 9, lines 38-57, i.e., “[i]n another aspect, the cartridges may be ‘smart cartridges’… smart cartridges may be equipped with a processor, memory and a transceiver for receiving and sending inventory information”, and configured to: be attachable to and detachable from each of the cash settlement apparatuses (815, 825) and the cash accounting apparatus (805), respectively, as mentioned at col. 4, lines 36-64, col. 8, line 40-col.9, line 7 and at col. 9, lines 38-57 and as illustrated in figures 7 and 8, noting the interoperability of universal cartridges (700, 910, 920, 930) .
perform a collecting process and to perform a loading process of the cash, receive cash from one of the cash settlement apparatuses and transmit the cash to the cash accounting apparatus in the collecting process, as mentioned at col. 9, lines 38-57, first sentence, i.e., “[s]mart cartridges may be configured to determine the real time inventory levels at the time of servicing and may replenish or withdraw surplus funds as appropriate…”,
receive cash from the cash accounting apparatus and transmit the cash to one of the cash settlement apparatuses in the loading process, as mentioned at col. 4, lines 3-22, i.e., “[o]ne of the cartridges 215a or b may be designated as a transport cartridge that stores currency to be withdrawn from the machine and transported to the bank”, noting that the cartridge is installed in the cash settlement apparatus at the bank, further noting that the cartridges (215) are designed to enable transferring banknotes between banknote handling apparatus (705, 710, 715 and 720) such as recyclers, cash settlement apparatus and cash accounting apparatus, as illustrated in figures 7 and 8, for example, noting also that Sanders teaches “performing a collecting process” in the form of withdrawing currency from the banknote handling apparatus and sending it into the cartridge and “performing a loading process” in the form of dispensing currency from the cartridge to the banknote handling apparatus, to replenish the apparatus, for example,   
store cash transport cassette identification information, the cash settlement apparatus (identification information), and the cash accounting apparatus (identification information), as mentioned at col. 7, line 64-col. 8, line 15, i.e., “preparing the cartridge may include scanning a RFID tag on a cartridge to identify the cartridge and to edit information on the RFID tag...such as to update which cash handling device the cartridge is intended for…”[t]he RFID tag may also store information useful for accounting such as account numbers, vault information, and the like…”, noting that “update[ing] which cash handling device the cartridge is intended for” is considered identification information and noting at col. 3, lines 20-27, which mentions that “[c]ash handling device 102, 104 and 106 may communicate with one another or with a financial institution in various manners…” such as “radio frequency identification (RFID)” protocol, which includes an identifier communicated by radio frequency between the cassette and either another cassette and/or a financial institution, 
noting that identification of any of the devices involved with the transaction with the cash transport cassette would have been obvious to have included as stored information on said cassette memory for enabling organizing of the information required for processing and transporting the cash stored therein, 
store denomination and amount information of the cash stored in the cash transport cassette, noting that such information is considered to be inventory and accounting information as mentioned at col. 9, lines 38-57, col. 10, lines 31-37 and noting the updating in real time of a “transportation plan” which “may be constructed and revised in real time in connection with cash inventory levels with the different cash handling devices and may be communicated to the carrier (cassette RFID tag)…” as mentioned at col. 9, lines 22-27, and noting col. 9, lines 15-17, “[a] rfid tag located on the cartridge may be used to store some of the transmitted information such as how much cash is in (the) cartridge…” 
store denomination information and amount information of the cash to be loaded and collected during the collecting process and the loading process, which is considered to be inventory and accounting information as mentioned at col. 7, line 64-col. 8, line 15 and col. 9, lines 5-57, and noting col. 4, lines 58-64, i.e., “accounting of the different denominations withdrawn and inputted to a cartridge or recycling unit may be performed at least in part on based on the information stored on the RFID tag…”, and 
store cash therein and prevent unauthorized removal of the cash stored therein when the cash transport cassette is detached from the cash settlement apparatus and the cash accounting apparatus, as mentioned at col. 10, lines 38-44, for example, i.e., “[i]n another aspect, universal cartridges might not necessarily be identical to one another, although such a feature is certainly possible…[f]or example, cartridge Y may be configured to be opened while cartridge Z might not be configured to be opened for increased security…” 
wherein when during the loading process the cash transport cassette is attached to the cash accounting apparatus, and cash is dispensed from the cash accounting apparatus to the cash transport cassette based on the cash transport cassette identification information, i.e., the radio frequency identification of the cassette/cartridge as mentioned at col. 4, lines 58-64, the denomination information, and the amount information stored in the cash transport cassette, as mentioned at col. 7, line 64-col. 8, line 15, col. 9, lines 5-57, and col. 4, lines 58-64, i.e., “[f]or example, accounting of the different denominations withdrawn and inputted to a cartridge or recycling unit may be performed at least in part based on the information stored on the RFID tag..”, for example.
Regarding Claim 22, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have substituted a universal/cash transport cassette used for either coins or banknotes, as taught by Sanders, for Nakamoto’s cash cassettes, for the purpose of enabling use of universal cassettes usable and interchangeable in a number of different cash handling devices, that exchange data between the cassette and the controllers of the various components of the cash handling system and thus leveraging compatibility and flexibility to “improve efficiency associated with cash handling devices” by reducing “excessive movement and re-handling of funds” as mentioned at Sanders, col. 1, lines 41-47.  
Therefore, based upon Sanders teaching, it would have been obvious to have used Sanders’ universal cassette/cash transport cassette, cash accounting apparatus and cash settlement apparatus of Nakamoto, all of them including a universal interface that would therefore include an attaching unit, i.e., a port or interface, as illustrated in Sanders at figure 7, for example, to which the cash transport cassette is attached. 
Note that when the loading process and the collecting process are operated using the cash transport cassette taught by Sanders, authorization of a manager is not required as the process is entirely automatic when the cassettes are placed within the particular cash handling device, as illustrated in figure 7, for example.
Regarding Claim 22, Nakamoto does not expressly teach wherein the control unit of a particular cash settlement apparatus determines the cash transport cassette is attached to a selected one of the plurality of cash settlement apparatuses, the control unit of the particular cash settlement apparatus enables a loading process from the cash transport cassette to the selected one of the plurality of cash settlement apparatuses, and 
wherein when the control unit of the particular cash settlement apparatus determines the cash transport cassette is attached to an unselected one of the plurality of cash settlement apparatuses, the control unit of the particular cash settlement apparatus prevents commencement of the loading process from the cash transport cassette to the unselected one of the plurality of cash settlement apparatuses and the unselected one of the plurality of cash settlement apparatuses indicates an error.

Regarding Claim 22, Jenrick teaches wherein when the control unit (120) of a particular cash settlement apparatus (100) determines the cash transport cassette (118), as mentioned at col. 16, lines 35-44 and col. 17, lines 40-60, is attached to a selected one of the plurality of cash settlement apparatuses (100), as illustrated at figure 1a, the control unit (120) of the particular cash settlement apparatus (100) enables a loading process from the cash transport cassette (118) to the selected one of the plurality of cash settlement apparatuses (100), and 
wherein when the control unit (120) of the particular cash settlement apparatus (100) determines the cash transport cassette (118) is attached to an unselected one of the plurality of cash settlement apparatuses (100), i.e, into one of a plurality of receptacles (106c-106h), the control unit (120) of the particular cash settlement apparatus (100) prevents commencement of the loading process from the cash transport cassette (118) to the unselected one of the plurality of cash settlement apparatuses (100), as mentioned at col. 17, lines 43-46, i.e., “each of the lower output receptacles 106c-h contains a switch (not shown) that is tripped when a cassette 118 is properly inserted into the output receptacle 106” and at lines 50-53, i.e., “[w]hen a cassette 118 is improperly inserted, the control unit 120 does not detect the presence of a properly inserted cassette 118 and the user is prompted via the user interface 122”,  and the unselected one of the plurality of cash settlement apparatuses indicates an error, i.e., as mentioned at col. 16, lines 35-44 and col. 17, lines 40-60, i.e., “[w]hen a cassette 118 is improperly inserted, the control unit 120 does not detect the presence of a properly inserted cassette 118 and the user is prompted via the user interface 22”.
Regarding claim 22, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a receptacle switch that indicates whether a cash transport cassette is attached to a selected one of the plurality of cash settlement apparatuses, i.e, whether the cassette has been inserted or not into a cash settlement apparatus, and to indicate if the cassette is not properly inserted, via a user interface, as taught by Jenrick, in Nakamoto’s cash handling system, for the purpose of ensuring that the correct cassette is attached and seated properly.
Note that a loading process from the transport cassette to the selected one of the plurality of cash settlement apparatuses can be considered to be enabled once the cassette is properly seated in the receptacle thus tripping the switch that signals Jenrick’s controller of a proper cassette seating condition.  When the cassette is not seated in the receptacle in such a way that the switch is not tripped or that the cassette is placed in an improper receptacle, the switch will not be triggered thus signaling an error to the user interface. Nakamoto and Sanders already teach a loading process occurring upon insertion of a universal cassette, and thus it would have been obvious to have incorporated Jenrick’s switch into a universal cassette receptacle so that a proper or improper cassette seating condition would be recognized by the system.
Regarding Claim 22, Nakamoto does not expressly teach wherein when during the loading process the cash transport cassette is attached to the cash accounting apparatus, and the cash is dispensed from the cash accounting apparatus to the cash transport cassette based on the cash transport cassette identification information, the denomination information, and the amount information stored in the cash transport cassette.
Regarding Claim 22, Nakamoto does not expressly teach, but MacKenzie teaches 
wherein when during the loading process the cash transport cassette is attached to the cash accounting apparatus, and the cash is dispensed from the cash accounting apparatus to the cash transport cassette based on the cash transport cassette identification information, the denomination information, and the amount information stored in the cash transport cassette, as mentioned at paragraph 16, i.e., which mentions as follows.
[0016] A fifth aspect relates to a method for a note acceptor to operate with a newly installed cassette for receiving notes. The method includes checking the contents of memory associated with the newly installed cassette, and operating the note acceptor in a manner dependent on whether the contents of the cassette memory indicate that the cassette is empty. In some implementations, the method includes operating the note acceptor in a manner dependent on at least one of whether the contents of the cassette memory indicate that the cassette is empty and whether identification information in the cassette memory matches identification information stored in memory associated with the note acceptor. The note acceptor can be inhibited from accepting notes if the contents of the cassette memory indicate that the cassette is not empty and if the identification information in the cassette memory does not match the identification information stored in the memory associated with the note acceptor.
Emphasis provided.
See also paragraph 54, which states as follows.
[0054] An accounting issue, however, can occur if the cash box being installed in the chassis is not, in fact, empty. As illustrated by FIG. 12, when the cash box initially is installed in the chassis 24, the note acceptor can detect the status of the cash box by checking the contents of the cash box memory 31 in the RF tag chip 30 mounted to the cash box. The note acceptor 22 can check the contents of the cash box memory 31 by requesting the cash box to send information indicative of whether the cash box is empty as well as identification information. If the information stored in the cash box memory 31 indicates the cash box has been emptied or if the RF tag has the expected location or asset number stored therein, the note acceptor 20 will operate normally (i.e., the note acceptor is enabled to receive notes, to check their authenticity and denomination, and to store them in the cash box). If, on the other hand, the information stored in the cash box memory 31 indicates that the cash box in not empty, and the location or asset number stored in the cash box memory 31 is not the expected one (i.e., does not match the identification information stored in the note acceptor memory), then the note acceptor 20 automatically is inhibited from accepting additional notes and, in some implementations, is operable to report automatically to a central system controller that an error has occurred. 
Emphasis provided.
Regarding Claim 22, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein when during the loading process the cash transport cassette is attached to the cash accounting apparatus, and the cash is dispensed from the cash accounting apparatus to the cash transport cassette based on the cash transport cassette identification information, the denomination information, and the amount information stored in the cash transport cassette.
as taught by MacKenzie, in Nakimoto’s cash handling system for the purpose of ensuring the correct cassette is attached to its proper position, thus preventing erroneous transfer of funds to the wrong target location.  
Regarding Claim 22, Nakamoto does not expressly teach 
wherein the cash handling system further comprises a cash management apparatus configured to be communicably connected to the cash settlement apparatuses and the cash accounting apparatus and manage cash stored in the cash settlement apparatuses and the cash accounting apparatus,
wherein the cash management apparatus receives loading information including at least one of ID information of the selected cash settlement apparatus, cassette ID information of the cash transport cassette containing a change fund from the cash accounting apparatus, and store the loading information, and
the control unit of the selected cash settlement apparatus compares the cassette ID information having been read out from a memory unit disposed on the cash transport cassette with the cassette ID information having been transmitted from the cash accounting apparatus or the cash management apparatus, and when the cassette ID information do not conform to each other, the selected cash settlement apparatus notifies a clerk of the error.
Regarding Claim 22, Nakamoto does not expressly teach but Sanders teaches 
wherein the cash handling system, as illustrated in figure 5, further comprises a cash management apparatus, i.e., financial institution computer (515, 525, 530), configured to be communicably connected to the cash settlement apparatuses, i.e., cash handling device (510) and client site (500), via network (535), and the cash accounting apparatus, as taught by Nakamoto, and manage cash stored in the cash settlement apparatuses (500, 510), and the cash accounting apparatus, as taught by Nakamoto.
Regarding Claim 22, Nakamoto does not expressly teach wherein the cash settlement apparatus includes a cash settlement apparatus configured to perform the settlement process by depositing and dispensing a coin and the cash accounting apparatus includes a coin accounting apparatus configured to dispense a coin to be loaded to the coin settlement apparatus and configured to deposit a coin having been collected from the coin settlement apparatus, and 
wherein the coin accounting apparatus includes a depositing unit and a drawer attaching unit functioning as a dispensing unit and the cash transport cassette is capable of being attached to both the depositing using and the drawer attaching unit.
Regarding Claim 22, Nakamoto does not expressly teach, but Csulits teaches wherein the cash settlement apparatus, i.e., vault system (1821), as illustrated at figures 18a and 18b and as mentioned at col. 52, lines 8-21 and col. 177, line 50-col. 178, line 17, includes a cash settlement apparatus (1821) configured to perform the settlement process by depositing and dispensing a coin, i.e., via coin processing device (1827), as mentioned at col. 177, line 50-col. 178, line 17 and as illustrated at figure 18b, and the cash accounting apparatus includes a coin accounting apparatus (1821) configured to dispense a coin to be loaded to the coin settlement apparatus and configured to deposit a coin having been collected from the coin settlement apparatus (1821), as is illustrated at figure 18a and as mentioned at paragraph 177, lines 42-50.
Regarding Claim 22, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the cash settlement apparatus includes a cash settlement apparatus configured to perform the settlement process by depositing and dispensing a coin and the cash accounting apparatus includes a coin accounting apparatus configured to dispense a coin to be loaded to the coin settlement apparatus and configured to deposit a coin having been collected from the coin settlement apparatus as taught by Csulits, in Nakimoto’s cash handling system for the purpose of enabling both coins and banknotes to be processed at both the coin and cash accounting apparatus.  
Regarding Claim 22, Nakamoto does not expressly teach, but Adams teaches
wherein the coin accounting apparatus includes a depositing unit, i.e., intake hopper (19) as illustrated in figure 1, and a drawer attaching unit, i.e., ledge (8) functioning as a dispensing unit, i.e., via nozzles/exit spouts (50-53), as illustrated in figure 2 and as mentioned at paragraphs 36 and 37, and the cash transport cassette, i.e., bag (40), is capable of being attached to both the depositing unit (19) and the drawer attaching unit (8), as illustrated in figure 2.
Regarding Claim 22, Nakamoto does not expressly teach, but Brandstrom teaches the cash transport cassette, i.e., feeding cassette (520, 520’), as illustrated in figures 6 and 7 and as mentioned at paragraphs 51 and 52, is capable of being attached to both the depositing unit, i.e., coin input unit (311) and coin processing unit (321) and the drawer attaching unit, i.e, supporting framework (8), as taught by Adams at figure 2.
Regarding Claim 22, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the coin accounting apparatus includes a depositing unit and a drawer attaching unit functioning as a dispensing unit, as taught by Adams, and the cash transport cassette is capable of being attached to both the depositing using and the drawer attaching unit, as taught by Brandstrom and Adams, in Nakimoto’s cash handling system for the purpose of increasing the flexibility of use of the single depositing and single dispensing locations for multiple formats of coins outputs, such as drawer/tils for point of sales as well as for filling coin replenishment cassettes that can also be used to input coins at the depositing end.  
Note further that Sanders already teaches using universal cassettes for banknotes, as mentioned previously.  
Therefore, regarding Claim 22, it would have been obvious to have used Adams’ coin depositing unit and coin drawer attachment units with Brandstrom’s coin cassettes to recycle coins, i.e., accept and deposit coins, using Sander's universal cassette concept since Adams’, Brandstrom’s, Sanders’ and Nakamoto’s devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.
 
Regarding Claim 28, Nakamoto teaches further comprising:
a management apparatus (320, 340, 520, 560), as illustrated in figures 19 and 42, communicably connected to the plurality of cash settlement apparatuses (103, 104, 105, 300a, 300b, 320, 340), as illustrated in figures 1, 2 and 19, and the cash accounting apparatus (101, 102, 300a, 300b, 320, 340), the management apparatus being configured to manage the cash having been subjected to the settlement process in one of the cash settlement apparatuses and the cash having been passed between the one of the cash settlement apparatus and the cash accounting apparatus.
Regarding Claim 28, Sanders teaches further comprising:
a management apparatus (130, 150, 515), as illustrated in figures 1 and 5 and as mentioned at col. 3, lines 11-39, col. 6, lines 14-50, and at col. 7, lines 27-63, communicably connected to the plurality of cash settlement apparatuses (510), and the cash accounting apparatus (101, 102, 300a, 300b, 320, 340), the management apparatus being configured to manage the cash, i.e., via a change order, having been subjected to the settlement process in one of the cash settlement apparatuses and the cash having been passed between the one of the cash settlement apparatuses and the cash accounting apparatus.
Regarding Claim 29, Nakamoto teaches wherein the
management apparatus (320, 340, 520, 560), as illustrated in figures 19 and 42, is configured to set a denomination of cash to be collected from the one of the cash settlement apparatuses to the cash transport cassette.
Regarding Claim 29, Sanders teaches wherein the
management apparatus (130, 150, 515), as illustrated in figures 1 and 5, is configured to set a denomination of cash to be collected from the one of the cash settlement apparatuses to the cash transport cassette, i.e., via a change order, as mentioned at col. 6, lines 14-34, in which banknotes or coin denominations are ordered for replenishment.
Regarding Claim 30, see rejection of Claim 22, above.
Regarding Claim 32, see rejection of Claim 22, above.
Regarding Claim 32, Sanders teaches wherein
the cash transport cassette (215a, 215b, 700, 910, 920, 930), as illustrated at figures 2, 7 and 8, includes a memory configured to store the cassette identification information, i.e., noting col. 9, lines 49-51, which mentions “[s]mart cartridges may be able to update in real-time via the RFID tags upon identification with the cash handling device the cartridge is about to service…” emphasis provided, 
in a case where cash is loaded (withdrawn/inputted) from the cash accounting apparatus to one of the cash settlement apparatuses, i.e., any of handling devices (705, 710, 715, 720, 805, 815, 825) for example, noting also col. 4, lines 58-62, i.e., “[f]or example, accounting of the different denominations withdrawn and inputted to a cartridge or recycling unit may be performed at least in part based on the information stored on the RFID tag”:
reading out the cassette identification information by the cash accounting apparatus, i.e., any of handling devices (705, 710, 715, 720, 805, 815, 825) for example, while the cash transport cassette (215a, 215b, 700, 910, 920, 930) is attached to the cash accounting apparatus, noting again col. 9, lines 38-57 (memory and reader) and particularly lines 49-51 (cassette identification information), col. 10, lines 30-37 (reader), col. 4, lines 49-53, i.e., “cartridges (215A and B) and recycling units (217A and B) may be configured to include a radio frequency identification (RFID) tag (not shown) and recycler 200 may include a RFID reader (also not shown)…
transmitting the cassette identification information to the one of the cash settlement apparatuses, i.e., any of handling devices (705, 710, 715, 720, 805, 815, 825), noting again col. 9, lines 38-57, for example, noting also col. 9, lines 8-11, i.e., “[r]eferring back to FIG. 6, at step 620, the cash handling device may transmit notification to the bank computer that the prepared cartridge has been successfully inserted and confirm that the cash handling device request has been completed…”
reading out the cassette identification information from the memory, noting again col. 9, lines 38-57, by the one of the cash settlement apparatuses , i.e., any of handling devices (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) when the cash transport cassette (215a, 215b, 700, 910, 920, 930)  is attached to the one of the cash settlement apparatuses (705, 710, 715, 720, 805, 815, 825), and
depositing (inputting) cash from the cash transport cassette (215a, 215b, 700, 910, 920, 930)  to the one of the cash settlement apparatuses (705, 710, 715, 720, 805, 815, 825) when the cassette identification information having been read out from the memory and the cassette identification information having been transmitted from the cash accounting apparatus conform to each other, noting again col. 4, lines 58-62, i.e., “[f]or example, accounting of the different denominations withdrawn and inputted to a cartridge or recycling unit may be performed at least in part based on the information stored on the RFID tag…”
and in a case where cash is collected (withdrawn) from one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825)  to the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825):
reading out the cassette identification information by the one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) while the cash transport cassette (215a, 215b, 700, 910, 920, 930)  is attached to the one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825), noting again that the transport cassettes are attached and detached from the cash handling devices, noting again col. 4, lines 36-64, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57, 
transmitting the cassette identification information to the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825), as mentioned at col. 4, lines 49-53 and col. 9, lines 49-57,
reading out the cassette identification information from the memory by the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825), as mentioned at col. 3, lines 20-39, when the cash transport cassette (215a, 215b, 700, 910, 920, 930)   is attached to the cash accounting apparatus, noting again col. 4, lines 36-64, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57, 
and
depositing (inputting) cash from the cash transport cassette (215a, 215b, 700, 910, 920, 930) to the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) when the cassette identification information having been read out from the memory and the cassette identification information having been transmitted from the one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) conform to each other, noting again col. 4, lines 58-62, i.e., “[f]or example, accounting of the different denominations withdrawn and inputted to a cartridge or recycling unit may be performed at least in part based on the information stored on the RFID tag…”
Regarding Claim 33, Sanders teaches wherein 
the memory stores the denomination information of cash stored in the cash transport cassette (215a, 215b, 700, 910, 920, 930), as illustrated at figures 2, 7 and 8, and the amount information thereof, i.e., noting col. 9, lines 49-51, which mentions “[s]mart cartridges may be able to update in real-time via the RFID tags upon identification with the cash handling device the cartridge is about to service…” emphasis provided, 
in a case where cash is loaded (withdrawn/inputted) from the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) to one of the cash settlement apparatuses, i.e., any of handling devices (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) for example, noting also col. 4, lines 58-62, i.e., “[f]or example, accounting of the different denominations withdrawn and inputted to a cartridge or recycling unit may be performed at least in part based on the information stored on the RFID tag”:
transmitting the denomination information and the amount information, together with the cassette identification information, from the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) to the one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825), noting again col. 3, lines 10-56, col. 4, lines 3-23 and 36-64, col. 5, lines 30-40, col. 6, lines 43-col. 7, line 6, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57;
depositing cash from the cash transport cassette (215a, 215b, 700, 910, 920, 930) to the one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) when the cassette identification information having been read out from the memory and the cassette identification information having been transmitted from the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) (to) conform to each other, noting again col. 4, lines 36-64, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57, for example;
counting the deposited cash by denomination in the one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825), noting again col. 4, lines 36-64, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57, for example; and
loading the cash to the one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) when the denomination and the amount of the deposited cash respectively conform to the denomination information and the amount information, noting again col. 4, lines 36-64, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57, for example; and
in a case where cash is collected from the one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) to the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825):
transmitting the denomination information and the amount information, together with the cassette identification information, from the one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) to the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825), noting again col. 4, lines 36-64, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57;
depositing cash from the cash transport cassette (215a, 215b, 700, 910, 920, 930) to the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) when the cassette identification information having been read out from the memory and the cassette identification information having been transmitted from the one of the cash settlement apparatuses (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) conform to each other, noting again col. 4, lines 36-64, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57 and
counting the deposited cash by denomination in the cash accounting apparatus, and collecting the cash to the cash accounting apparatus (102, 104, 106, 130, 705, 710, 715, 720, 805, 815, 825) when the denomination and the amount of the deposited cash respectively conform to the denomination information and the amount information, noting again col. 4, lines 36-64, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57.
Regarding Claim 34, Sanders teaches wherein the memory of the cash transport cassette (215a, 215b, 700, 910, 920, 930) is configured to store the cassette identification information, as mentioned at col. 9, lines 38-57, noting particularly, lines 52-57,
wherein the cassette identification information is readable by each of the cash settlement apparatuses (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825), i.e., via a reader/scanner, as mentioned at col. 8, lines 5-8, when the cash transport cassette is respectively attached to each of the cash settlement apparatuses, i.e., the cash handling device (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825),
wherein the cash accounting apparatus, i.e., any of (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825) or the financial institution computer (525), as illustrated in figure 5, is operable to transmit the cassette identification information to each of the cash settlement apparatuses i.e., any of (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825), as mentioned at col. 7, line 49-col. 9, line 21, 
wherein, in a case where cash is loaded (withdrawn/inputted) from the cash accounting apparatus (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825) to one of the cash settlement apparatuses (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825), moving cash from the cash transport cassette (215a, 215b, 700, 910, 920, 930) to the one of the cash settlement apparatuses (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825) is only enabled when the cassette identification information readable from the memory and the cassette identification information having been transmitted from the cash accounting apparatus (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825) conform to each other, noting again col. 3, lines 10-56, col. 4, lines 3-23 and 36-64, col. 5, lines 30-40, col. 6, lines 43-col. 7, line 6, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57.

Regarding Claim 35, Sanders teaches wherein the cassette identification information is readable by the cash accounting apparatus, i.e., vault cash handling equipment (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825), while the cash transport cassette, i.e., universal cassette, (215a, 215b, 700, 910, 920, 930) is attached to the cash accounting apparatus (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825), noting also figure 6, noting again col. 3, lines 10-56, col. 4, lines 3-23 and 36-64, col. 5, lines 30-40, col. 6, lines 43-col. 7, line 6, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57.
wherein each of the cash settlement apparatuses (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825) is operable to transmit the cassette identification information, as illustrated in figure 5, for example, via network (535), noting again col. 3, lines 10-56, col. 4, lines 3-23 and 36-64, col. 5, lines 30-40, col. 6, lines 43-col. 7, line 6, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57, and
wherein, in a case where cash is collected from one of the cash settlement apparatuses (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825) to the cash accounting apparatus (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825), moving cash from the cash transport cassette (215a, 215b, 700, 910, 920, 930) to the cash accounting apparatus (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825) is only enabled when the cassette identification information readable from the memory and the cassette identification information having been transmitted from the one of the cash settlement apparatuses (102, 104, 106, 130, 200, 510, 705, 710, 715, 720, 805, 815, 825) conform to each other, as mentioned at col. 3, lines 10-56, col. 4, lines 3-23 and 36-64, col. 5, lines 30-40, col. 6, lines 43-col. 7, line 6, col. 7, line 64-col. 8, line 15, col. 9, lines 8-17, lines 22-27 and 38-57.
Regarding Claim 36, see rejection of Claims 22, 28, 29, 34 and 35, above.
Regarding Claim 37, see rejection of Claims 22, 28, 29, 34 and 35, above.
Regarding Claim 39, see rejection of Claim 22, above, noting that Sanders teaches the limitations “based on cash transport cassette identification information”, i.e., the radio frequency identification of the cassette/cartridge, as mentioned at col. 4, lines 58-64, i.e., “accounting of the different denominations withdrawn and inputted to a cartridge or recycling unit may be performed at least in part based on the information stored on the RFID tag” and MacKenzie teaches “based on cash transport cassette identification information” as mentioned at paragraphs 16 and 54, discussed above.
Regarding Claim 40, Nakamoto does not expressly teach wherein the loading process is a process in which each of the cash settlement apparatuses is loaded a with change fund before business hours.
Regarding Claim 40, Sanders teaches, wherein the loading process is a process in which each of the cash settlement apparatuses is loaded a with change fund before business hours, as mentioned at col. 5, lines 17-20, i.e., “upon the start of a shift a cashier may fill his/her cash register till with a designated amount of currency dispensed from cash recycler 200”.
Regarding Claim 40, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the loading process is a process in which each of the cash settlement apparatuses is loaded a with change fund before business hours, as taught by Sanders, in Nakimoto’s cash handling system for the purpose of enabling cashiers in a retail environment to begin their shifts with a fund of cash to begin commercial transactions with customers, and also enabling accounting for and recycling of the resulting funds after the shift’s transactions have been performed.
Claim(s) 26 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamoto et al (US 2009/0229950 A1) in view of Sanders et al (US 8,600,842 B1), further in view of Jenrick et al (US 6,601,687 B1) and further in view of MacKenzie et al (US 2008/0011840 A1), further in view of Csulits et al (US 8,162,125 B1), further in view of Adams et al (US 2004/0231956 A1), further in view of Brandstrom et al (US 2007/0151827 A1), further in view of Uehara et al (US 2009/0101723 A1), further in view of Takai et al (US 2009/0229947 A1) and further in view of Angus et al (US 8,302,757 B1).

Regarding Claims 26 and 27, Nakamoto teaches the system as described above.
Regarding Claim 26, Nakamoto does not expressly teach, but Uehara teaches, wherein the cash transport cassette (605, 606, 607), as illustrated in figure 66 and as mentioned at paragraph 272, further includes:
a tape reeling-type storing receptacle in which respective banknotes sandwiched between a pair of elongate tapes are reeled up together with the tapes, i.e., via reels/drums, as mentioned at paragraph 272.
Regarding Claim 26, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a tape reeling-type storing receptacle as taught by Uehara in Nakamoto’s device for the purpose of storing banknotes in a common banknote storage device type which is useful to store banknotes in an easily accessible but compact area.  
Regarding Claim 26, Nakamoto does not expressly teach, but Angus teaches 
a tape reeling-type storing receptacle in which respective banknotes sandwiched between a pair of elongate tapes (16) are reeled up together with the tapes, i.e., via reels/drums, (12, 14) as mentioned at col. 7, line 3-col. 8, line 48, noting that the reeled order is mentioned at col. 7, lines 37-59, and more particularly at col. 7, lines 46-48, i.e., “[t]he controller 54 is programmed with the configuration of the sets so that the controller 54 is aware of the order that banknotes are stored in the set.”
the memory (54) is configured to store denomination information of the banknotes in the tape reeling-type storing receptacle in a reeled order, as mentioned at col. 7, line 3-col. 8, line 48, noting that the reeled order is mentioned at col. 7, lines 37-59, for example.
Regarding Claim 26, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a tape reeling type storage receptacle controller and memory that stores the order of storage of banknotes about the tapes as taught by Angus in Nakamoto’s device for the purpose of tracking banknote inventory for optimizing storage within Nakamoto’s device, as mentioned at Angus, col. 2, lines 55-61.  
Regarding Claim 26, Nakamoto does not expressly teach, but Takai teaches, wherein the cash transport cassette (4), as mentioned at paragraph 45 and as illustrated at figures 1 and 4, further includes:
a tape reeling-type storing receptacle in which respective banknotes sandwiched between a pair of elongate tapes are reeled up together with the tapes, as mentioned at paragraph 45, and
the memory (3) is configured to store denomination information of the banknotes in the tape reeling-type storing receptacle in a reeled order, as mentioned at paragraph 32 and as illustrated at figures 2, 4 and 6, for example.
Regarding Claim 26, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided banknote order information regarding stored banknotes on a storage device for the purpose of enabling proper tracking of the banknotes as well as enabling reconfiguration of the banknote inventory as necessary to optimize inventory space in Nakamoto’s system.  
Regarding Claim 27, Nakamoto teaches wherein at least one of the plurality of cash settlement apparatuses (103, 104, 105), as illustrated in figures 1 and 2, and the cash accounting apparatus (103, 104, 105, 300a, 300b, 320, 340), as illustrated in figures 1, 2 and 19, is configured to store, by denomination, the banknotes from the cash transport cassette in accordance with the reeled order stored in the memory, as taught by Takai.
Claim(s) 34-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Nakamoto et al (US 2009/0229950 A1) in view of Sanders et al (US 8,600,842 B1), further in view of Jenrick et al (US 6,601,687 B1) and further in view of MacKenzie et al (US 2008/0011840 A1), further in view of Csulits et al (US 8,162,125 B1), further in view of Adams et al (US 2004/0231956 A1), further in view of Brandstrom et al (US 2007/0151827 A1), further in view of Tripp et al (US 2005/0116032 A1) and further in view of Graef et al (US 2007/0013124 A1).

Regarding Claims 34-37, Nakamoto teaches the system as described above.  

Regarding Claim 34, Nakamoto does not expressly teach wherein the memory of the cash transport cassette is configured to store the cassette identification information, 
wherein the cassette identification information is readable by each of the cash settlement apparatuses when the cash transport cassette is respectively attached to each of the cash settlement apparatuses, 
wherein the cash accounting apparatus is operable to transmit the cassette identification information to each of the cash settlement apparatuses, 
wherein, in a case where cash is loaded from the cash accounting apparatus to one of the cash settlement apparatuses, moving cash from the cash transport cassette to the one of the cash settlement apparatuses is only enabled when the cassette identification information readable from the memory and the cassette identification information having been transmitted from the cash accounting apparatus conform to each other.

Regarding Claim 34, Sanders teaches wherein the memory of the cash transport cassette is configured to store the cassette identification information, as mentioned at col. 9, lines 38-57, noting particularly, lines 49-51, i.e., “[s]mart cartridges may be able to update in real-time via the RFID tags upon identification with the cash handling device the cartridge is about to service”,
wherein the cassette identification information is readable by each of the cash settlement apparatuses, i.e., via a reader/scanner, as mentioned at col. 8, lines 5-9, i.e., “preparing the cartridge may include scanning a RFID tag on a cartridge to identify the cartridge and to edit information on the RFID tag associated with the cartridge, such as to update which cash handling device the cartridge is intended for, how much cash is inside the cartridge, identification of the cartridge to be replaced (if any) at the cash handling device, and the like”,  when the cash transport cassette is respectively attached to each of the cash settlement apparatuses, i.e., the cash handling device (200, 510, 705, 710, 715, 720, 815, 825)
wherein the cash accounting apparatus, i.e., the financial institution computer (525), as illustrated in figure 5, is operable to transmit the cassette identification information to each of the cash settlement apparatuses, as mentioned at col. 7, line 49-col. 9, line 21, noting again, particularly col. 7, lines 53-56, i.e., “[a]t step 600, a computer, e.g., a banknote computer (such as financial institution computer 525 in Fig. 5) at a central cash processing center may receive a request that a cash handling device, e.g., cash recycler 510 has either a surplus or a deficiency of bills and/or coins of one or more denominations” and col. 8, lines 5-12 (see previous recitation).
Regarding Claim 34, Nakamoto does not expressly teach, but Graef teaches that each cash transport/media cassette has an rfid memory, i.e., tag memory, which is read by a reader device as mentioned at paragraph 233, i.e., “RFID tag may have a memory which can be changed or modified” as well as paragraphs 234, 235, 300, 308, for example.  
Regarding Claim 34, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a memory residing on Nakamoto’s rfid device as taught by Graef, so as to effectuate the rfid device as taught by Sanders, to hold information/data as is inferred/suggested by Sander’s teachings. 
Regarding Claim 34, Nakamoto does not expressly teach, but Tripp teaches wherein the memory of the cash transport cassette (4), i.e., RFID tag (6), which is implied and suggested to have a memory, as mentioned in Tripp’s paragraph 20, fourth sentence, i.e., “[t]he read/write module 22 is in further communication with the antenna 8 and allows data to be written or read to and from the RFID tags 6, via the antenna 8 under the control of processor 20…”,  is configured to store the cassette identification information, i.e., a unique code specific to a particular cassette, as mentioned at Tripp’s paragraph 22, first and second sentences, which states “[i]n operation, the electronics module 10 is programmed with a unique identifier that allows a comparison with the delivered cassettes 4” and “[t]he identifier may be a unique code specific to a particular cassette, particular delivery or the particular value of the cassette contents”,
wherein the cassette identification information, i.e., the unique identifier/code, is readable by each of the cash settlement apparatuses (2), as illustrated in figure 1, when the cash transport cassette (4) is respectively attached to each of the cash settlement apparatuses (2),
wherein the cash accounting apparatus, i.e., the financial institution computer (525), as illustrated in figure 5, is operable to transmit the cassette identification information to each of the cash settlement apparatuses, as mentioned at col. 7, line 49-col. 9, line 21,
wherein, in a case where cash is loaded from the cash accounting apparatus to one of the cash settlement apparatuses, moving cash from the cash transport cassette (4) to one of the cash settlement apparatuses (2) is only enabled when the cassette identification information readable from the memory and the cassette identification information having been transmitted from the cash accounting apparatus conform to each other, as mentioned at paragraph 22, which states as follows.
[0022] In operation, the electronics module 10 is programmed with a unique identifier that allows a comparison against delivered cassettes 4. The identifier may be a unique code specific to a particular cassette, particular delivery or the particular value of the cassette contents. Other unique identifiers may also be used. With the door 12 of the ATM housing 2 closed, electronics module 10 is able to continually read the information held on the RFID tags 6, using the antenna 8, of all of the cassettes 4 that are present, as well as the presence of the door tag 14. If verification of the cassette tag 6 against the stored identifier is not successful, or the cassette is withdrawn from the ATM housing 2 without appropriate authorization, the electronics module 10 may cause one or more alarms to be triggered by means of the alarm interface 26. In some embodiments activation of a spoiling agent, such as an indelible ink spray, either within the cassette 4 or external to the cassette, i.e. ATM based, may occur in addition or as an alternative to the alarm activation. Data can also be written from the electronics module 10 to the tags during this period. Loss of a tag from the antenna field is registered as a cassette being withdrawn from the ATM housing 2, if the ATM door tag 14 is also detected as being absent from the antenna field, i.e. the door 12 is open. By appropriately programming the RFID tags 6 on the cassettes 4, together with the electronics module 10 within the ATM, a number of security features can be provided. Cassettes inserted into the ATM can be validated as appropriate to the machine by comparison of programmed identifiers, without the need for powered electronics or a hard interface between the cassette and the ATM. Cassette content values may be read from the RFID tag and validated against an operator entered value to prevent keying errors. If the ATM is connected to a central network, as is generally the case, the ATM may be remotely interrogated concerning the identity of cassettes loaded in the ATM to ensure particular cassettes have been delivered to the correct ATM. Alternatively, or in addition, the RFID tag 6 may be programmed with the time and/or date that the associated cassette 4 was loaded with bank notes. On loading the cassette into an ATM this data can be used by the electronics module to determine the amount of time expired since the cassette was filled and if in excess of a predetermined value an alarm may be triggered. The permitted time interval may also be stored by RFID tag 6 to allow different time intervals to apply for different cassettes. The ability to transfer data from the ATM to the cassette tag 6 allows a comprehensive record of usage and transport data to be associated with particular cassettes. The provision of the door tag 14 allows the presence of the door 12 to be verified without the need for wiring looms or switches, as are commonly provided in the prior art. This is advantageous as the system cannot be overridden as is the case with conventional door switches used for security protection systems. 

Note that the cash accounting apparatus may be construed as connected to a central network with the atm and its cassettes interrogated by the cash accounting apparatus, as mentioned at paragraph 22, lines 31-35, for example.  
Regarding Claim 34, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a control algorithm that reads cassette identification information in the form of a unique identifier that resides on the RFID device and compares it with like information residing on memory on the settlement apparatus/device and the network computer, as taught by Tripp, in Nakamoto’s cash handling system, for the purpose of increasing the security of the system by comparing the identifier stored on the RFID device with the identifier stored in the memory of the settlement device as is common/typical in the art, and for the purpose of increasing the flexibility of use of the network of settlement devices and their cassettes through exchange of information between the network, the settlement apparatuses and the cassettes.
Regarding Claim 35, Nakamoto teaches a cash accounting apparatus (300, 300b) and Sanders teaches a cash accounting apparatus (805).
Regarding Claim 35, Sanders teaches wherein the cassette identification information is readable by the cash accounting apparatus, i.e., vault cash handling equipment (720) or bank center (805), while the cash transport cassette, i.e., universal cassette, (700) is attached to the cash accounting apparatus (705, 710), noting also figure 6, 
wherein each of the cash settlement apparatuses (715) is operable to transmit the cassette identification information, as illustrated in figure 5, for example, via network (535).
Regarding Claim 35, Tripp teaches wherein, in a case where cash is collected from one of the cash settlement apparatuses (2) to the cash accounting apparatus (2), moving cash from the cash transport cassette (4) to the cash accounting apparatus (2) is only enabled when the cassette identification information readable from the memory and the cassette identification information having been transmitted from the one of the cash settlement apparatuses (2) conform to each other, noting that Tripp at paragraph 22 mentions that “[c]assettes inserted in to the ATM can be validated as appropriate to the machine by comparison of programmed identifiers…”.
Note that the cash settlement apparatus is a cash handling device and is part of a network in the same way that Tripp’s ATM’s are part of a network, and is operable to transmit the cassette identification information, as mentioned at paragraph 22, as described above in connection with Claim 34, from and to the cassette RFID memory.  Tripp teaches in paragraph 22 communicating and controlling the information exchanged with the cassette remotely as well as locally.  
Attention is also drawn to the fact that the network components including the cash settlement apparatus’, cash accounting apparatus’ and cassettes, as taught by Nakamoto and Sanders, are all able to communicate with each other bi-directionally as taught by Tripp.
Regarding Claim 36, see rejection of Claim 34, above.
Regarding Claim 37, see rejection of Claims 34 and 35, above.
Claim(s) 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamoto et al (US 2009/0229950 A1) in view of Sanders et al (US 8,600,842 B1), further in view of Jenrick et al (US 6,601,687 B1) and further in view of MacKenzie et al (US 2008/0011840 A1), further in view of Csulits et al (US 8,162,125 B1), further in view of Adams et al (US 2004/0231956 A1), further in view of Brandstrom et al (US 2007/0151827 A1) and further in view of Braukmann et al (US 2009/0272621 A1).

Regarding Claims 41 and 42, Nakamoto teaches the system as described above.  

Regarding Claim 41, Nakamoto does not expressly teach wherein the cash transport cassette (is) configured to transport a coin having an upper opening, and when the cash transport cassette is attached to the drawer attaching unit, an actuator disposed on the coin settlement apparatus opens the upper opening of the cash transport cassette in the case (where) the coin settlement apparatus puts the coin to be collected into the cash transport cassette.

Regarding Claim 42, Nakamoto does not expressly teach wherein the cash transport cassette (is) configured to transport a coin having a lower opening, and when the cash transport cassette is attached to the drawer attaching unit, an actuator disposed on the coin settlement apparatus opens the lower opening of the cash transport cassette in the case (where) the coin settlement apparatus puts the coin to be collected into the cash transport cassette.

Regarding Claim 41, Nakamoto does not expressly teach, but Braukmann teaches wherein the cash transport cassette (10), as illustrated in figure 1, (is) configured to transport a coin having an upper opening (11, 12), and when the cash transport cassette is attached to the drawer attaching unit, an actuator disposed on the coin settlement apparatus opens the upper opening (11, 12) of the cash transport cassette (10) in the case (where) the coin settlement apparatus puts the coin to be collected into the cash transport cassette, as mentioned at paragraphs10 and 38, which states as follows.

[0010] In an advantageous embodiment of the cash container the door forcibly actuates the positioning element only as it approaches it open end position. To automatically re-position the locking mechanism it is therefore necessary in this embodiment to open the door at least almost completely, whereby the cash in the cash container is completely emptied out and cash does not remain in the container as a result of a door that is only partially open.
[0041] According to the invention the locking mechanism is forcibly transferred from its locked state back into its release state when the cash container 10 is emptied. For this purpose the locking mechanism comprises a positioning element 20 constructed as a double lever, of which the first lever arm 20a is coupled to the door 14 and with its second lever arm 20b can adjust the stop element 21 via a deflecting element 22. The lever-like positioning element 20 is rotatably mounted about a shaft arranged at approximately half the height of the cash container 10 and is actuated as follows: the door 14 constructed as a sliding element has a recess into which the end of the first lever arm 20a projects. The recess in the door 14 is produced by a cutout whose length is dimensioned such that when the door 14 is slid open the first lever arm 20a is only carried along by the end of the recess if the door 14 has approximately reached its position releasing the emptying opening 13. When completely open the door 14, against a spring force, carries along the first lever arm 20a for a certain distance to the left according to FIG. 4. This causes the second lever arm 20b to be moved to the right for a distance corresponding to the length of the lever arms according to FIG. 4. A deflecting element 22 rotatably coupled to the stop element 21 is displaced in the process such that according to FIG. 4 the stop element 21 is moved into its release position allowing the cover 12 to open. This release position is fixed in that the deflecting element 22 is forced by the second lever arm 20b into the holding means 23, which are constructed as an indentation formed in the top wall 10t.

Emphasis provided.  See also figure 1, as follows.

    PNG
    media_image1.png
    704
    567
    media_image1.png
    Greyscale



Regarding Claim 42, Nakamoto does not expressly teach wherein the cash transport cassette (10) (is) configured to transport a coin having a lower opening, as illustrated in figure 7, and when the cash transport cassette (10) is attached to the drawer attaching unit, an actuator disposed on the coin settlement apparatus, i.e., the lock, as mentioned at paragraph 44, opens the lower opening of the cash transport cassette in the case (where) the coin settlement apparatus puts the coin to be collected into the cash transport cassette (10), as illustrated at figure 7 and as mentioned at paragraph 44, which states as follows.

[0044] To empty the cash container 10 the safe door 31 is opened by a service person and the cash container 10 removed. As the cover 12 is coupled to a spring element the spring force, owing to the retreat of the sliding means 34, returns the cover 12 from its position uncovering the inlet opening 11 into a position that closes it. When the cash container 10 has been removed it is therefore not possible to access the cash stored therein. To empty the cash container 10 it is placed on a connecting mechanism of a collecting box 40. According to FIG. 7 the collecting box 40 has two filling openings 42 for cash which can be closed by a cover 43. FIG. 7 shows only the left-hand filling opening 42 with connecting mechanism and cash container 10, while the right-hand filling opening 42 is shown without. The connecting mechanisms are arranged on the top 41 and at the edge of the collecting box 40 to allow service personnel an optimally ergonomic posture when emptying a cash container 10. The connecting mechanism comprises a holder 44 which guides connection of a cash container 10 for emptying in such a way that pins 45 connected to the cover 43 engage in holes 15 in the door 14. This means that lifting of the cover 43 simultaneously opens the door 14. Joint opening of door 14 and cover 43 empties the cash contents of the container 10 into the collecting box 40 without direct access to the cash. A door lock for the door 14 and a cover key for the cover 43, each arranged on the back wall 10r of the cash container 10, and a cover lock for the cover 43 and a door key for the door 14 arranged on the holder 44 are not shown. When a cash container 10 is connected the keys are guided into the associated locks and can be actuated by a common lock element 46.

Emphasis provided.

    PNG
    media_image2.png
    624
    619
    media_image2.png
    Greyscale

Regarding Claims 41 and 42, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the cash transport cassette (is) configured to transport a coin having a lower and/or an upper opening, and when the cash transport cassette is attached to the drawer attaching unit, an actuator disposed on the coin settlement apparatus opens the lower or upper opening of the cash transport cassette in the case (where) the coin settlement apparatus puts the coin to be collected into the cash transport cassette, as taught by Braukmann, in Nakamoto’s cash handling system, for the purpose of creating more flexibility of use of a coin transport cassette, and to create more ergonomic filling and emptying by service personnel, as mentioned at paragraphs 17-19, 38 and 44, for example.
Note also that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  See In re Venner, 120 USPQ 192.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 22, 26-30, 32-37 and 39-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jones ‘432 is cited as teaching a bag receptacle (458) being used with the same nozzles (456) used to dispense coins to a cash drawer/til (450), as illustrated in figures 6 and 7b.

Nomura ‘040 is cited as teaching coin transport cassette (30) in figure 9a, that is able to be used in replacement of the cash drawer (260).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

November 19, 2022